This is an appeal from a judgment granting appellee a divorce from appellant. Appellee in his complaint charged appellant with cruel and inhuman treatment. In its judgment the court ordered set aside a deed conveying certain real estate in Madison County to appellant, and appointed a Commissioner to convey said real estate to the parties hereto as tenants in common. This appeal questions the sufficiency of the evidence to sustain the decision and judgment of the trial court.
It would serve no good purpose to set out the evidence which is conflicting. There was sufficient evidence to sustain the charge of cruel and inhuman treatment. It is true, as contended 1, 2.  by appellant, that where each of the married parties have committed a matrimonial offense which is a cause for divorce, when one seeks this remedy the trial court will not grant either party a divorce. In this case the trial court, by its judgment, presumably determined this condition did not exist. We cannot overrule its finding without weighing the evidence. This we are not permitted to do. Sostheim v. Sostheim (1941),218 Ind. 352, 32 N.E.2d 699.
Under authority of the case of Mendenhall v. Mendenhall
(1946), 116 Ind. App. 545, 64 N.E.2d 806, we will not 3.  disturb the property settlement made by the court. *Page 663 
Judgment affirmed.
NOTE. — Reported in 74 N.E.2d 745.